Case 2:17-ap-01309-BR   Doc 114 Filed 11/20/18 Entered 11/20/18 17:44:48   Desc
                          Main Document    Page 1 of 5
Case 2:17-ap-01309-BR   Doc 114 Filed 11/20/18 Entered 11/20/18 17:44:48   Desc
                          Main Document    Page 2 of 5
Case 2:17-ap-01309-BR   Doc 114 Filed 11/20/18 Entered 11/20/18 17:44:48   Desc
                          Main Document    Page 3 of 5
Case 2:17-ap-01309-BR   Doc 114 Filed 11/20/18 Entered 11/20/18 17:44:48   Desc
                          Main Document    Page 4 of 5
         Case 2:17-ap-01309-BR                    Doc 114 Filed 11/20/18 Entered 11/20/18 17:44:48                                      Desc
                                                    Main Document    Page 5 of 5


                                            PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:

                                      1900 Avenue of the Stars, 11th Floor, Los Angeles, CA 90067

A true and correct copy of the foregoing document entitled DECLARATION
                                                 OF JEFFREY RINDE IN
SUPPORT OF OPPOSITION OF GLOBAL ADVISORS TO DEFENDANT’S MOTION FOR
SUMMARY JUDGMENT OR PARTIAL SUMMARY ADJUDICATION will be served or was served (a) on
the judge in chambers in the form and manner required by LBR 5005-2(d); and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On (date)
11/20/2018, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:

        Stephen F Biegenzahn efile@sfblaw.com
        Leslie A Cohen leslie@lesliecohenlaw.com, jaime@lesliecohenlaw.com;allie@lesliecohenlaw.com
        Howard M Ehrenberg (TR) ehrenbergtrustee@sulmeyerlaw.com,
         ca25@ecfcbis.com;C123@ecfcbis.com;hehrenberg@ecf.inforuptcy.com
        J. Bennett Friedman jfriedman@flg-law.com, msobkowiak@flg-law.com;jmartinez@flg-law.com
        Michael D Sobkowiak msobkowiak@flg-law.com, jmartinez@flg-law.com;jfriedman@flg-law.com
        United States Trustee (LA) ustpregion16.la.ecf@usdoj.gov

                                                                                            Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On (date) 11/20/2018, I served the following persons and/or entities at the last known addresses in this bankruptcy case
or adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first
class, postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge
will be completed no later than 24 hours after the document is filed.

The Hon. Barry Russell                                                            David M. Goodrich, Esq.
United States Bankruptcy Court                                                    Steven F. Werth, Esq.
255 E. Temple Street, Suite 1660                                                  Sulmeyer Kupetz
Los Angeles, CA 90012                                                             333 South Hope Street, 35th Floor
                                                                                  Los Angeles, CA 90071

                                                                                       Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on (date) _______________, I served
the following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.
                                                                            Service information continued on attached page


I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct .

  11/20/2018                      Jackeline Martinez                                             /s/Jackeline Martinez
  Date                            Printed Name                                                   Signature



            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
